Exhibit 10.3

 

PROMISSORY NOTE

 

$3,876,856.00

 

Myrtle Beach, South Carolina

 

 

January

31

, 2008

 

FOR VALUE RECEIVED, and pursuant to the Settlement Agreement in the case
captioned Larry D. Young, et al., Plaintiffs, v. BDO Seidman, LLP, et al.,
Defendants, Civil Action No. 4:04-902-25, United States District Court for the
District of South Carolina, Florence Division, the undersigned individual, Larry
D. Young, (the “Maker”) promises to pay to the order of Golf Trust of
America, Inc., (the “Payee”), of 10 Adger’s Wharf, Charleston, South Carolina,
the principal sum of Three Million Eight Hundred Seventy-Six Thousand Eight
Hundred Fifty-Six U.S. Dollars ($3,876,856.00), together with interest (as
defined and determined below) in like coin or currency, in lawful money of the
United States of America which shall be legal tender in payment of all debts at
the time of payment, said principal and interest to be paid as set forth in this
Promissory Note (the “Note”).

 

Payments shall be made to Payee at the above address, or at such other place as
Payee may from time to time designate, as follows:

 

(a)                                  $100,000.00 (One Hundred Thousand U.S.
Dollars) principal due on May 31, 2008;

 

(b)                                 $133,334.00 (One Hundred Thirty-Three
Thousand Three Hundred Thirty-Four U.S. Dollars) principal due on January 1,
2009;

 

(c)                                  $133,333.00 (One Hundred Thirty-Three
Thousand Three Hundred Thirty-Three U.S. Dollars) principal due on January 1,
2010;

 

(d)                                 $133,333.00 (One Hundred Thirty-Three
Thousand Three Hundred Thirty-Three U.S. Dollars) principal due on January 1,
2011; and,

 

(e)                                  $3,376,856.00 (Three Million Three Hundred
Seventy-Six Thousand Eight Hundred Fifty-Six U.S. Dollars) principal, plus
annual compound interest accruing on outstanding principal, as a final lump-sum
payment due on June 1, 2011 (the “Maturity Date”); however, in the event that
the Maker timely and completely makes all of the principal payments due to Payee
as required by the above sections (a) — (d), inclusive, then Payee will waive
the $3,376,856.00 principal payment, plus accrued interest, due from the Maker
as set forth in this section (e).

 

Interest shall accrue and be paid on the unpaid principal amount of this Note
(computed on the basis of a 360 day year for the actual number of days elapsed)
commencing on the interest commencement date (as defined below) at a compound
annual interest rate of twelve percent (12%),

 

The “interest commencement date” is the date of execution of this Note.  This
Note may be prepaid in whole or in part at any time without penalty.

 

1

--------------------------------------------------------------------------------


 

This Note is to be construed and enforced according to the laws of the State of
South Carolina.

 

In the event the Maker fails to timely pay any of the sums required by this Note
the Maker shall be in default, and shall have the right to cure the default
within ten (10) days after receipt of written notice thereof from Payee to Maker
at 4556 Girvan Drive, Myrtle Beach, SC 29579, or at such other place as Maker
may from time to time designate.  If the Maker fails to cure the default within
the ten-day cure period, then the entire amount of outstanding principal of this
Note, together with all interest then accrued (less a $700,000.00 credit for the
value of the Property if it is transferred in accordance with Sections 6 and 7
of the above-referenced Settlement Agreement), shall become and be immediately
due and payable, and the Payee shall have the right to institute any proceedings
upon this Note and any collateral to secure the same.  In the event of a default
by the Maker, compound annual interest at a twelve percent (12%) rate shall
commence to accrue on all principal sums due at the time of default, and shall
continue to accrue until such time as the entire sum due under the Note is
paid.  The holder of this Note shall be entitled to reasonable costs, expenses
and attorney’s fees for the services of counsel employed after default to
collect this Note, whether or not suit be brought.

 

Presentment, protest, notice of dishonor and notice of protest of this Note, and
the extension, renewal or modification of this Note, all are hereby waived.  The
Maker unconditionally guarantees the timely payment of all sums due under this
Note.  In the event of Maker’s default, Maker knowingly, voluntarily and
intentionally waives the right to a trial by jury as to any issue arising from
or related to this Note.

 

Time is of the essence in the payment of sums due under this Note.

 

This Note may not be modified orally, but only in a writing executed by Maker
and Payee.

 

This Note is issued pursuant to the terms of, and as part of, the above
referenced Settlement Agreement and is secured by a Confession of Judgment
executed by Larry D. Young simultaneously herewith.  The above referenced
Settlement Agreement and Confession of Judgment are incorporated herein by
reference.

 

Whenever Payee is referenced in this Note, such reference shall be deemed to
include the successors and assigns of Payee, including, without limitation, any
subsequent assignee or holder of this Note, and all covenants, provisions and
agreements by or on behalf of the Maker that are contained herein shall inure to
the benefit of the successors and assigns of the Payee.

 

This Note is executed under seal on the date set forth above.

 

WITNESSES:

 

/s/ Barbara Ferrari

 

/s/ Larry D. Young

 

 

Larry D. Young

/s/ Diane L. Joyce

 

 

 

2

--------------------------------------------------------------------------------